Case 1:19-cv-12478-RMB-KMW Document 1 Filed 05/13/19 Page 1 of 6 PageID: 1




MALAMUT & ASSOCIATES, LLC
457 Haddonfield Road
Suite 500
Cherry Hill, New Jersey 08002
(856) 424-1808
Attorneys for Defendant
Rowan College at Burlington County

By:   William R. Burns, Esq. (018892001)

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY

                                      : Civil Action No.:
KYLE BERMUDEZ,                        :
                                      :    NOTICE OF REMOVAL TO
                   Plaintiff,         :         FEDERAL COURT
                                      :
      vs.                             :     Document Electronically Filed
                                      :
                                      : [Previously pending in the Superior
                                      : Court of New Jersey, Law Division,
ROWAN COLLEGE AT                      : Burlington County, BUR-L-2495-18]
BURLINGTON COUNTY,                    :
                                      :
                   Defendant.         :



TO: CHIEF JUDGE AND JUDGES OF THE
    UNITED STATES DISTRICT COURT
    FOR THE STATE OF NEW JERSEY

ON NOTICE TO:

      Clerk of the Court, Law Division
      Superior Court of New Jersey, Burlington County
      49 Rancocas Road
      Mount Holly, New Jersey 08060

                                      1
Case 1:19-cv-12478-RMB-KMW Document 1 Filed 05/13/19 Page 2 of 6 PageID: 2




      Honorable Jeanne T. Covert, P.J.S.C.
      Superior Court of New Jersey, Burlington County
      49 Rancocas Road, 3rd Floor
      P.O. Box 6555
      Mount Holly, New Jersey 08060

      Kyle Bermudez
      4 Colonial Court
      Hainesport, New Jersey 08036

      PLEASE TAKE NOTICE that Defendant Rowan College at Burlington

County [hereinafter the “College”] hereby gives notice of the removal of the

above-captioned action from the Superior Court of New Jersey, Law Division,

Burlington County, to the United States District Court for the District of New

Jersey, pursuant to 28 U.S.C. §1441 and §1446, as amended, and in accordance

with 28 U.S.C. §1331.

      In support of this Notice of Removal, Defendant hereby states:

1.    Plaintiff Kyle Bermudez [hereinafter the “Plaintiff”] commenced this action

on or about November 12, 2018 by filing a Complaint and accompanying exhibits

in the Superior Court of New Jersey, Burlington County, entitled Kyle Bermudez

v. Rowan College at Burlington County, Docket No. BUR-L-2495-18 [hereinafter

the “State Court Action”].

2.    The College was served with a copy of the Complaint and Exhibits on April

17, 2019.




                                         2
Case 1:19-cv-12478-RMB-KMW Document 1 Filed 05/13/19 Page 3 of 6 PageID: 3




3.        Plaintiff’s Complaint asserts claims against the College in connection with

the Plaintiff’s temporary suspension from the College’s Nursing Program in 2016

and subsequent denial of application to return to the Nursing Program in 2017;

including violations of the Americans With Disabilities Act (“ADA”), 42 U.S.C.

§12101 et seq. and Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. §794

et seq.

4.        The College submits that each of the claims submitted by Plaintiff are

frivolous, but because Plaintiff’s claims arise under and implicate the Constitution

of the United States, the Americans with Disabilities Act, Section 504 of

Rehabilitation Act of 1973 and potentially 42 U.S.C. §1983, the College hereby

seeks to remove the State Court Action to the United States District Court of New

Jersey.

5.        Pursuant to 28 U.S.C. §1446(a), a copy of all process, pleadings, and orders

served upon the College and/or filed in the State Court Action are attached to this

Notice as “Exhibit A.”

6.        Under New Jersey civil practice rules, the College has 30 days after receipt,

through service or otherwise, of the initial pleading to answer, move to dismiss, or

otherwise respond to the Complaint the College was served on April 17, 2019.

Thus, the College’s time to respond to the Complaint has not expired. The College




                                             3
Case 1:19-cv-12478-RMB-KMW Document 1 Filed 05/13/19 Page 4 of 6 PageID: 4




reserves its right under Fed. R. Civ. P. 81 to hereafter answer or present other

defenses or objections in accordance with the Federal Rules of Civil Procedure.

7.    Pursuant to 28 U.S.C. §1446(b), a Notice of Removal must be filed within

30 days of service of the Complaint. This Notice of Removal, which is being filed

on May 15, 2019, is timely because the College was served on April 17, 2019.

8.    Concurrent with the filing of this Notice and in accordance with 28 U.S.C.

§1446(d), the College is serving this Notice on Plaintiff, who is appearing pro se,

and filing a copy of the Notice with the Clerk of the Superior Court of New Jersey,

Law Division, Burlington County, along with a Notice of Notice of Removal, in

the form attached as “Exhibit B.”

9.    The United States District Court for the District of New Jersey includes

Burlington County, where the State Court Action is currently pending. Venue is

therefore proper for this Notice of Removal under 28 U.S.C. §§110, 1446(a).



       Removal is Proper Because This Court Has Original Jurisdiction

10.   Under 28 U.S.C. §1441, “any civil action brought in a State court of which

the district courts of the United States have original jurisdiction, may be removed

by the defendant or the defendants, to the district court of the United States for the

district and division embracing the place where such action is pending.”




                                           4
Case 1:19-cv-12478-RMB-KMW Document 1 Filed 05/13/19 Page 5 of 6 PageID: 5




11.   Because this Court has original subject matter jurisdiction over this action,

the College may remove this action pursuant to 28 U.S.C. §§1441(a), 1446.

12.   Plaintiff asserts four causes of action against the College, which include

purported violations of the ADA, 42 U.S.C. §12181 et seq., and the Rehabilitation

Act of 1973, 29 U.S.C. §794 et seq, the United States Constitution and potentially

42 U.S.C. §1983. As a result of the foregoing, this action arises “under the

Constitution, laws, or treaties of the United States,” and this Court has original

jurisdiction over this action pursuant to 28 U.S.C. §1331.

13.   This Court additionally has original jurisdiction over the remaining state law

claims pursuant to 28 U.S.C. §1367 because such claims are related to Plaintiff’s

federal law claims that form part of the same case or controversy.

14.   No admission of fact, law or liability is intended by the filing of this Notice

of Removal and the College hereby preserves any and all defenses, objections

and/or motions available under state and/or federal law.



                         CONCLUSION AND PRAYER

      WHEREFORE, pursuant to 28 U.S.C. §§1441, 1446, as amended, and in

accordance with 28 U.S.C. §§1331, 1367, the College respectfully removes the

above-captioned civil action, which is currently pending in the Superior Court of

New Jersey, Law Division, Burlington County, to the United States District Court


                                           5
Case 1:19-cv-12478-RMB-KMW Document 1 Filed 05/13/19 Page 6 of 6 PageID: 6




for the District of New Jersey, and request that all further proceedings be

conducted in this Court as provided by law.

                                       Respectfully submitted,
                                       MALAMUT & ASSOCIATES, LLC
                                       Attorneys for Defendant
                                       Rowan College at Burlington County


                                       By: /s/ William R. Burns
                                           William R. Burns, Esq.

Dated: May 13, 2019




                                          6
